                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                         NO. 5:19-CV-25-FL

 ROBERT MCGUIRE,                                    )
                                                    )
                       Plaintiff,                   )
                                                    )
        v.                                          )                    ORDER
                                                    )
 LORD CORPORATION,                                  )
                                                    )
                       Defendant.                   )



        This matter is before the court upon defendant’s motion to dismiss for failure to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6). (DE 15). Plaintiff has responded in opposition

and defendant replied. In this posture, the issues raised are ripe for ruling. For the following

reasons, the motion is granted.

                                    STATEMENT OF THE CASE

        Plaintiff initiated this action in Wake County Superior Court, on December 27, 2018,

asserting claims of discrimination and retaliatory discharge against defendant, his alleged former

employer, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title

VII”). Plaintiff seeks compensatory damages, including lost wages, as well as punitive damages,

injunctive relief, attorney’s fees, and interest.

        Defendant removed to this court on January 24, 2019, and filed the instant motion to dismiss

on March 14, 2019. In support of dismissal, defendant relies upon a declaration of Gareth

McAllister (“McAllister”), President, Asia Pacific, of defendant, attaching an Agreement for

Separation between plaintiff and Lord Japan, Inc. (hereinafter, the “Separation Agreement”). In
opposition, plaintiff relies upon a screenshot of defendant’s web site. Defendant replied in support

of the motion on May 3, 2019.

                             STATEMENT OF ALLEGED FACTS

         The facts alleged in the complaint as pertinent to the instant motion, may be summarized as

follows.

         Plaintiff is a resident of Minnesota, and defendant is a Pennsylvania corporation with

principal office in North Carolina. Defendant hired plaintiff on October 4, 2013, for the position

of “Regional Director, Japan.” (Compl. ¶ 11). During his time of employment plaintiff “received

multiple performance-related recognitions and accolades, including being awarded the second

highest ‘spot bonus’ in the company and receiving a personal note of appreciation from

[defendant’s] CEO in 2017.” (Compl. ¶ 14).

         According to the complaint, in 2016, plaintiff heard “rumors that a colleague, Zhong Bei

(‘Ms. Bei’) did not like him and was spreading false information,” including a “complaint against

him for sexual harassment in an attempt to get him fired.” (Id. ¶¶ 16-17). In fact, according to the

complaint, plaintiff was subject to sexual harassment from Ms. Bei, who made “sexually suggestive

comments whenever she spoke with [plaintiff],” tried to “touch and flirt with him at company

events,” giving plaintiff reason to believe she “was attempting to entrap him in a compromising

situation and then claim he sexually harassed her.” (Id. ¶¶ 19, 21). After she “began touching him

and hanging on to him” at a work event in April 2017, plaintiff demanded that she stop. (Id. ¶ 28).

According to the complaint, she exposed herself to plaintiff at a work event in September 2017. (Id.

¶ 37).

         On September 15, 2017, plaintiff met with defendant’s manager of human resources in Japan,

to discuss the details “of the humiliating situation” “regarding Ms. Bei’s offensive and inappropriate


                                                  2
conduct.” (Id. ¶ 39-40). It was this manager’s duty “to report this sexual harassment incident up

the chain of command.” (Id. ¶ 41). “Less than two months later, on November 13, 2017, [plaintiff]

received notice that [defendant] was terminating his employment.” (Id. ¶ 42).

        According to the complaint, although defendant “ostensibly terminated [plaintiff] for failing

to succeed in his role,” defendant in fact terminated plaintiff “in retaliation for opposing Ms. Bei’s

offensive workplace conduct and for making a claim to HR, or in the alternative, [plaintiff’s] sexual

harassment claim against Ms. Bei was a substantial factor in [defendant’s] decision to terminate

[plaintiff’s] employment.” (Id. ¶ 44). Plaintiff also asserts in the complaint that he “was over 40

years of age at the time of his termination, was meeting [defendant’s] legitimate performance

expectations, and . . . was replaced by someone substantially younger.” (Id. ¶ 45).

                                            DISCUSSION

A.      Standard of Review

        “To survive a motion to dismiss” under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Factual allegations must be enough to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. In evaluating whether a claim is stated, “[the] court accepts all well-pled facts as

true and construes these facts in the light most favorable to the plaintiff,” but does not consider

“legal conclusions, elements of a cause of action, . . . bare assertions devoid of further factual

enhancement[,] . . . unwarranted inferences, unreasonable conclusions, or arguments.” Nemet

Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009) (citations omitted).




                                                    3
B.     Analysis

       1.      Consideration of Documents Outside Complaint

       Defendant argues that plaintiff’s claims under Title VII must be dismissed due to a release

of all claims in the Separation Agreement. This raises a threshold issue whether and to what extent

the court in this case can consider materials outside of the complaint in deciding the instant motion.

Ordinarily, “[i]f, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for summary judgment

under Rule 56.” Fed. R. Civ. P. 12(c). In that event, “[a]ll parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion.” Id.

       However, the court may consider documents “attached to the motion to dismiss, so long as

those documents [are] integral to the complaint and are authentic” Mason v. Mach. Zone, Inc., 851

F.3d 315, 317 n.2 (4th Cir. 2017); see Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 606-07

(4th Cir. 2015) (“Consideration of a document attached to a motion to dismiss ordinarily is permitted

only when the document is integral to and explicitly relied on in the complaint, and when the

plaintiffs do not challenge the document’s authenticity.”) (quotations omitted).

       Here, the Separation Agreement is integral to the complaint because it sets forth the terms

of plaintiff’s termination that forms the basis for claims of discrimination and retaliatory discharge.

Plaintiff specifically alleges in the complaint that “on November 13, 2017, [plaintiff] received notice

that Lord was terminating his employment.” (Compl. ¶ 42). Plaintiff executed the Separation

Agreement on November 13, 2017, and the Separation Agreement expressly memorializes that

“[plaintiff] and the Company hereby agree that written notice of termination of employment has




                                                  4
been given as of November 13, 2017, and that the employment . . . shall be terminated as of

February 13, 2018.” (DE 17-1 at 2).1

         The Separation Agreement is authenticated by the McAllister declaration. (See McAllister

Decl. ¶ 3). Moreover, plaintiff does not dispute the authenticity of the Separation Agreement,

which bears his signature and the signature of McAllister. (See DE 17-1 at 6). Accordingly, where

the Separation Agreement is integral to the complaint and authentic, the court considers its contents

in addressing the motion to dismiss.

         By contrast, the court does not consider factual allegations in the McAllister declaration, as

well as two additional factual allegations suggested by defendant in its briefs in support of the

motion to dismiss. Specifically, the court does not consider defendant’s assertion that plaintiff was

employed solely “by LORD Japan, Inc., a subsidiary of Defendant, not by Defendant,” for purposes

of plaintiff’s Title VII claims. (Def’s Mem. (DE 16) at 4). The court also does not consider

defendant’s assertion that “Plaintiff accepted payments from Defendant in excess of $300,000.00

pursuant to the [Separation] Agreement and has made no attempt to return any portion of the

consideration paid to him.” (Id. at 5-6).             The former unqualified assertion is contrary to the

allegations in the complaint, and the latter assertion regarding transfer of funds and failure to return

funds has no reference in the complaint.

         In sum, the court will limit its analysis to the allegations in the complaint and the contents

of the Separation Agreement.




         1
            Page numbers in citations to documents referencing docket entry (“DE”) numbers in the case file specify the
page number designated by court’s electronic case filing (ECF) system and not the page number, if any, stated on the
face of the document (e.g., here “Page 1” on the face of the document corresponds page two of DE number 17-1).

                                                          5
       2.      Release in Separation Agreement

       Defendant argues that plaintiff’s claims are barred by the release in the Separation

Agreement, which provides, in pertinent part:




(Separation Agreement (DE 17-1) at 4). The Separation Agreement further provides:




(Id. at 4-5). The Separation Agreement then lists five categories of severance pay, benefits, and

incentives. (Id. at 5).

       “[A]n employee may waive his cause of action under Title VII as part of a voluntary

settlement.” Alexander v. Gardner-Denver Co., 415 U.S. 36, 52 (1974). “In determining the

effectiveness of any such waiver, a court [must] determine at the outset that the employee’s consent

to the settlement was voluntary and knowing.” Id. at 52, n. 15. “Settlement agreements operate on

contract principles, and thus the preclusive effect of a settlement agreement should be measured by


                                                 6
the intent of the parties.” Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 211 (4th

Cir. 2009) (quotations omitted).

        In the absence of statutorily-mandated requirements for waiver of some types of federal

claims, such as those under the Age Discrimination in Employment Act (“ADEA”), 29. U.S.C. §

626(f)(1), settlement releases are analyzed “under ordinary contract principles,” based upon “the

appropriate state’s law for guidance.” O’Shea v. Commercial Credit Corp., 930 F.2d 358, 362 (4th

Cir.), superseded in part by statute, 29 U.S.C. § 626(f)(1); cf. Oubre v. Entergy Operations, Inc., 522

U.S. 422, 426–27 (1998) (analyzing requirements for waiver of ADEA claim under § 626(f)(1)); see

also Lewis v. Extended Stay Am., Inc., 454 F. Supp. 2d 453, 457 (M.D.N.C. 2006) (“Unlike the

release of a Title VII or other discrimination or wrongful discharge claim, the release of an age

discrimination claim is held to more exacting standards.”).

        “A release is the giving up or abandoning of a claim or right to the person against whom the

claim exists or the right is to be exercised,” and a “waiver is a voluntary and intentional

relinquishment of a known right or benefit.” Adder v. Holman & Moody, Inc., 288 N.C. 484, 492

(1975). “Whether [an] agreement be called a release, a waiver or be given some other designation

. . . [it] is a contract and is therefore subject to the recognized rules of construction of contracts.”

Id.

        “Interpreting a contract requires the court to examine the language of the contract itself for

indications of the parties’ intent at the moment of execution.” State v. Phillip Morris USA Inc., 363

N.C. 623, 631 (2009) (internal citation and quotation omitted). “It is the general law of contracts that

the purport of a written instrument is to be gathered from its four corners, and the four corners are

to be ascertained from the language used in the instrument.” Carolina Power & Light Co. v.

Bowman, 229 N.C. 682, 693-94 (1949). “Where the terms of the contract are not ambiguous, the


                                                   7
express language of the contract controls in determining its meaning and not what either party

thought the agreement to be.” Crockett v. First Fed. Sav. & Loan Ass’n, 289 N.C. 620, 631 (1976);

see also Goodman v. Resolution Tr. Corp., 7 F.3d 1123, 1126 (4th Cir. 1993) (“If a court properly

determines that the contract is unambiguous on the dispositive issue, it may then properly interpret

the contract as a matter of law.”).

       In this case, the Separation Agreement includes a plain and unambiguous release of “any and

all claims in full and final settlement of any rights or obligations that may exist on the date hereof.”

(DE 17-1 at 4). It memorializes in plain terms compensation paid to plaintiff “in full and final

settlement of all of the Employee’s rights and/or claims in connection [sic] the employment of

Employee as well as the termination of employment” set out in the Separation Agreement. (Id.). The

release is not qualified in any way; it “irrevocably and unconditionally releases and forever

discharges the Company2 and its affiliates,” which include defendant, from claims by plaintiff. (Id.).

       On its face, the Separation Agreement is a knowing and voluntary release of all claims,

including plaintiff’s instant claims of discrimination and retaliatory discharge under Title VII. It

states in its preamble that “the Company and the Employee have decided to enter into this

Agreement for Separation in order to set forth the terms and conditions of the termination of the

EMPLOYEE AGREEMENT by mutual consent,” where the term “EMPLOYEE AGREEMENT”

is defined as plaintiff’s employment agreement with the Company that commenced October 4, 2013.

(DE 17-1 at 2). Furthermore, plaintiff initialed each page of the Separation Agreement and signed

it. (DE 17-1 at 2-7).




       2
           The “Company” is defined as “LORD JAPAN INC.” (DE 17-1 at 2).

                                                    8
       Accordingly, enforcing the Separation Agreement according to its plain and unambiguous

terms, where it includes a knowing and voluntary waiver and release, the instant claims by plaintiff

against defendant are barred and must be dismissed as a matter of law.

       Plaintiff challenges application of the Separation Agreement on several grounds that are

unavailing. First, plaintiff argues that the Separation Agreement is not clear and unambiguous

because the waiver contained within it does not “make[] it unmistakably clear that the discrimination

statutes at issue are part of the agreement,” and it does not include an “explicit incorporation of

statutory antidiscrimination requirements,” quoting requirements set forth in Carson v. Giant Food,

Inc., 175 F.3d 325, 332 (4th Cir. 1999). Carson, however, concerned enforcement of a collective

bargaining agreement to arbitrate claims, not an individual settlement release or waiver analyzed

under ordinary contract principles. There, the court noted, “collective bargaining agreements to

arbitrate [statutory discrimination] claims, unlike contracts executed by individuals, must be ‘clear

and unmistakable.’” Id. (quoting Wright v. Universal Maritime Service Corp., 525 U.S. 70 (1998))

(emphasis added). Thus, the standard set forth in Carson is inapposite.

       Plaintiff also argues that the Separation Agreement “invokes Japanese choice of law, calling

into question whether any alleged release by [plaintiff] could be considered ‘knowing.’” (Pl’s Opp.

(DE 21) at 8). This argument misses the mark. As an initial matter, plaintiff does not demonstrate

how invocation of Japanese choice of law alters the analysis of the Separation Agreement for

purposes of the release of claims. It is true that the Separation Agreement states that “it shall be

interpreted under the laws of Japan.” (DE 17-1 at 6). However, “in absence of proof to the contrary,

the presumption is that the law of [the foreign country] with regard to the right of recovery is the

same as the Law of this country, the lex fori.” Heredia v. Davies, 12 F.2d 500, 501 (4th Cir. 1926);


                                                 9
see Baker v. Booz Allen Hamilton, Inc., 358 F. App’x 476, 481 (4th Cir. 2009) (stating “the district

court should apply the forum state’s law” unless the party claiming foreign law applies carries the

burden of “proving foreign law to enable the district court to apply it”). Here, plaintiff has offered

no allegation or proof of any difference between Japanese law and the law of this forum on the

question of enforcement of the Separation Agreement. Indeed, plaintiff cites and applies only United

States law in opposing dismissal. Therefore plaintiff’s reference to the Japanese choice of law

provision in the Separation Agreement is immaterial.

       Moreover, plaintiff’s suggestion in his brief that Japanese choice of law calls into question

the “knowing” nature of any release is a conclusory assertion devoid of any factual basis in the

complaint or the Separation Agreement. Plaintiff suggests that he may wish to make allegations that

the release in the Separation Agreement was not a knowing and voluntary release. The court does

not speculate at this juncture what those allegations may be or whether they will be probative to the

issue of a knowing and voluntary release. As set forth below, however, the court will provide

plaintiff an opportunity to move for leave to amend the complaint, if he so desires.

       Next, plaintiff argues that the waiver in the Separation Agreement is not valid because it does

not include language that states “Nothing in this Agreement shall be construed to prohibit you from

filing a charge with or participating in any investigation or proceeding conducted by the EEOC or

a comparable state or local agency.” (Pl’s Opp. (DE 21) at 8).       The language plaintiff quotes,

however, is from a consent decree in a case brought by the EEOC in the United States District Court

for the Western District of New York. (See id. (quoting EEOC v. Eastman Kodak Co., No. 06-CV-

6489 (W.D.N.Y. Oct. 6, 2006)). It provides no authority on whether plaintiff’s claims in the instant

matter are barred by the Separation Agreement under applicable principles of contract law.


                                                 10
         Finally, plaintiff suggests that the Separation Agreement is not knowing and voluntary

because it did not advise nor allow plaintiff to seek legal counsel prior to signing. Whether there

is advice or allowance to seek counsel, however, is a statutorily required consideration for

determining enforceability of a waver of claims under the ADEA. See 29 U.S.C.§ 626(f)(1). Plaintiff

cites no authority for the proposition that advice or allowance to seek counsel is a required factor

for determining enforceability of a waiver under state contract law principles. There is also no

allegation in the complaint or information in the Separation Agreement suggesting that this was a

factor in plaintiff’s execution of the Separation Agreement in the instant case.

         In sum, where the Separation Agreement is clear and unambiguous on its face, and there is

no basis to infer it is unenforceable, the Separation Agreement bars plaintiff’s claims as a matter of

law. Therefore, plaintiff’s claims are dismissed for failure to state a claim upon which relief can be

granted.3 Where dismissal is premised upon the Separation Agreement raised in defendant’s motion

to dismiss, and where it is not clear that “no amendment in the complaint could cure the defects in

the plaintiff’s case,” then dismissal is without prejudice, with opportunity for plaintiff to seek leave

to amend. Goode v. Cent. Virginia Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015).

         3.        Request for Attorney’s Fees and Costs

         Defendant requests that plaintiff be ordered to pay its attorney’s fees and costs associated

with this action, pursuant to Federal Rule of Civil Procedure 54(d). As an initial matter, the motion



         3
             The court rejects defendant’s additional argument that dismissal is warranted as a matter of law because
plaintiff has not named the correct defendant. While defendant asserts that only LORD Japan, Inc. is plaintiff’s
employer, those assertions are contrary to the allegations of the complaint. (See, e.g., Compl. ¶ 11 (“Defendant hired
[plaintiff] on or around October 4, 2013 for the position of Regional Director, Japan.”)). Therefore, this issue is not
appropriate for resolution on a motion to dismiss. In any event, if plaintiff seeks to proceed with his claims, plaintiff will
have an opportunity, if he wishes, to move to amend the complaint to address whether defendant should remain as
currently specified or whether LORD Japan, Inc., should be named in addition or in place of defendant.

                                                             11
is premature because judgment has not entered in this case. In addition, the court finds that an award

of fees and costs to defendant is not warranted under present circumstances. Plaintiff has not

pursued frivolous, unreasonable, or groundless claims, or continued to litigate after his claims

clearly became so. Accordingly, defendant’s request for attorney’s fees and costs is denied.

                                          CONCLUSION

       Based on the foregoing, the court GRANTS defendant’s motion to dismiss. (DE 15).

Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE. Plaintiff may file a motion for leave

to amend his complaint, accompanied by a memorandum in support and redline showing proposed

changes, within 21 days of the date of this order. In the event plaintiff does not do so, without

further order of the court, the clerk shall enter judgment in favor of defendant on the basis of this

order, and close this case.

       SO ORDERED, this the 30th day of September, 2019.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                 12
